    Case 1:20-mj-01067-PK Document 1 Filed 11/07/20 Page 1 of 9 PageID #: 1




AB:MRG

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF:
                                                    APPLICATION FOR A SEARCH
 THE PREMISES KNOWN AND DESCRIBED
                                                    WARRANT FOR A PREMISES AND
 AS 229 DUFFIELD STREET, ROOM
                                                    ELECTRONIC DEVICES
 NUMBER 308, BROOKLYN, NEW YORK,
                                                    FOUND THEREIN
 11201, AND ANY CLOSED CONTAINERS
 AND ITEMS CONTAINED THEREIN
                                                    No. 20- MJ 1067


                           AFFIDAVIT IN SUPPORT OF AN
                         APPLICATION UNDER RULE 41 FOR A
                          WARRANT TO SEARCH AND SEIZE


       I, Jennifer Cardillo, being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND


               1.     I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a warrant to search the premises known as 229 Duffield

Street, Room Number 308, Brooklyn, New York, 11201, and any closed containers and items

contained therein, hereinafter the “PREMISES,” further described in Attachment A, for the

things described in Attachment B.

       2.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”). I am currently assigned to the ATF Joint Robbery Task Force where I

have served for over five years. During my career with the ATF, I have participated in

investigations of, among other things, firearms-related crimes, Hobbs Act robberies, and, among

other things, have conducted and participated in surveillance, the execution of search warrants
    Case 1:20-mj-01067-PK Document 1 Filed 11/07/20 Page 2 of 9 PageID #: 2




and have participated in investigations that included the interception of wire and electronic

communications and the use of location information for multiple cell phones.

               3.      This Affidavit is based upon my participation in the investigation, my

examination of reports and records, and my conversations with other law enforcement agents and

other individuals. Because this Affidavit is being submitted for the limited purpose of obtaining

the requested warrant, it does not include all of the facts that I have learned during the course of

this investigation. Where the contents of documents and the actions, statements, and

conversations of others are reported herein, they are reported in substance and in part, except

where otherwise indicated. Where dates are reported, they are reported on or about the specific

date. Where times are reported, they are reported in approximations. In making this application,

I am relying only on the facts stated herein.

               4.      For the reasons set forth below, I respectfully submit that probable cause

exists to believe that inside the PREMISES exists evidence, contraband, fruits, and

instrumentalities of federal criminal offenses including violations of Title 18, United States

Code, Section 1951(a) (Hobbs Act robbery) and Title 18, United States Code, Section 924(c)

(brandishing a firearm in furtherance of a crime of violence, to wit robbery) (the “Specified

Federal Offenses”).

                                         THE PREMISES


               5.      229 Duffield Street, Room Number 308, Brooklyn, New York, 11201 (the

“PREMISES”), is a specific room within the Hotel Indigo located in Downtown Brooklyn. The



                                                  2
    Case 1:20-mj-01067-PK Document 1 Filed 11/07/20 Page 3 of 9 PageID #: 3




PREMISES is identifiable as the name “Hotel Indigo” is located on the outside of the building

and the number “308” is printed next to the door.


                                     PROBABLE CAUSE


               6.     The ATF is currently investigating MELCHIOR BAPTISTE for Hobbs

Act robberies, and using firearms in furtherance thereof, in the Eastern District of New York and

elsewhere. BAPTISTE resides at the PREMISES.

       7.      The ATF is investigating a pattern of at least ten commercial robberies that have

been committed in New York City, most of them in Brooklyn, between approximately September

30, 2020 and November 5, 2020. In each of these robberies, which are captured on surveillance

videos, one individual, whom I have identified as the defendant MELCHIOR BAPTISTE,

sometimes acts with at least one accomplice and sometimes acts alone, enters a commercial

establishment, brandishes a firearm or simulates a firearm under clothing, and demands money or

valuables from the establishment or from people within the establishment.

       8.      On September 30, 2020, at approximately 7:00 p.m., BAPTISTE entered Quality

Barbers, a barbershop located at 164 E 84th St., New York, York, simulated that he had a gun

through his hoodie, and demanded cash and valuables from individuals in the shop. Baptiste took

approximately $245 in United States Currency and a Rolex Watch from two separate victims.




                                                3
    Case 1:20-mj-01067-PK Document 1 Filed 11/07/20 Page 4 of 9 PageID #: 4




       9.      On October 26, 2020, a gas station on Bedford Avenue in Brooklyn was robbed at

gunpoint. That robbery was captured on surveillance video, which I have reviewed. An individual

whom I have identified as defendant BAPTISTE is visible in the video committing the robbery

and fleeing from the scene. We have also recovered other surveillance videos from that evening

which I have reviewed, that show defendant BAPTISTE in the neighborhood around the scene of

the robbery, both before and after the robbery.

       10.     One surveillance video from October 26, 2020, shows defendant BAPTISTE a few

blocks from the scene of the robbery shortly before it occurred, speaking to the driver of a livery

cab (“Cab-1”), and then walking away from Cab-1.           Cab-1 subsequently departed without

defendant BAPTISTE. I learned that Cab-1 was called by the defendant BAPTISTE from

cellphone number 646-592-0698.

       11.     Another surveillance video from October 26, 2020, shows defendant BAPTISTE

fleeing from the scene of the robbery and getting on a particular city bus. We have traced the path

of that bus and recovered other surveillance video that shows defendant BAPTISTE getting off of

the bus several stops later and entering a particular bodega, wearing the same clothing and the

same distinctive headscarf that he wore during the robbery.

       12.     Defendant BAPTISTE is visible on surveillance video from that bodega with the

headscarf, which had previously obscured his face, in his hand, and taking out a thick wad of

money which appears to be the proceeds of the robbery committed a few minutes earlier, and using

a cellphone.



                                                  4
    Case 1:20-mj-01067-PK Document 1 Filed 11/07/20 Page 5 of 9 PageID #: 5




               7. While inside the bodega, BAPTISTE was observed on video making a phone

call. Shortly thereafter, a livery cab (Cab-2) arrived and defendant BAPTISTE got in Cab-2.

Agents confirmed that cell phone 646-592-0698 was used to call Cab-2.

               8.     The above picture captured on video surveillance was run through the

NYPD facial recognition software and the defendant BAPTISTE was identified as a match from a

prior arrest photo.




               9. On November 5, 2020, defendant BAPTISTE committed an armed robbery at

Boost Mobile phone store at 3286 Fulton Street, Brooklyn, New York. The defendant BAPTISTE

pointed a firearm at a store employee, and the employee and a customer and a child in a stroller




                                               5
    Case 1:20-mj-01067-PK Document 1 Filed 11/07/20 Page 6 of 9 PageID #: 6




were sent to the back of the store and ordered to stay in a back room. Based on a review of that

surveillance video, I believe that defendant BAPTISTE was the perpetrator of this robbery.

               9.     On November 6, 2020, I went to the Hotel Indigo, where I learned that the

defendant BAPTISTE resides, and I observed him wearing clothing that I have observed him

wearing in several robberies, including the November 5, 2020 robbery. Moreover, when I viewed

the defendant BAPTISTE in person I recognized him as the perpetrator of all ten robberies.

               13.    Since BAPTISTE was arrested, law enforcement has been surveilling the

PREMISES; no one has removed contents from the PREMISES since that time.

               14.    Based on the information set forth in this Affidavit, I submit that there is

probable cause to believe that BAPTISTE keeps evidence, fruits, and instrumentalities of the

Specified Federal Offenses at the PREMISES.

               15.    In addition to the above, based on my training, experience, and

participation in this and many other firearms and armed robbery investigations, as well as my

conversations with other agents and officers involved in this and other such investigations, I

know that armed robbers commonly use residences to store firearms, robbery proceeds, including

currency and possessions (e.g., here, Rolex Watch and a cellular telephone), as well as clothes

and other items worn or carried during the time of or in connection with robberies, and other

items of the sort described in Attachment B to this Affidavit.




                                                 6
    Case 1:20-mj-01067-PK Document 1 Filed 11/07/20 Page 7 of 9 PageID #: 7




                                        CONCLUSION


                16.   I therefore submit that this Affidavit supports probable cause for a

warrant to search the PREMISES described in Attachment A and seize the items described in

Attachment B.




                                             JENNIFER CARDILLO
                                             Special Agent, Bureau of Alcohol, Tobacco and
                                             Firearms


Sworn to before me by telephone this
7th day of November, 2020


____________________________________________
THE HONORABLE PEGGY KUO
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                                7
    Case 1:20-mj-01067-PK Document 1 Filed 11/07/20 Page 8 of 9 PageID #: 8




                                       ATTACHMENT A

                                     Property to be searched


       The property to be searched is a specific room within the Hotel Indigo located in

Downtown Brooklyn. The PREMISES is identifiable as the name “Hotel Indigo” is located on

the outside of the building and the number “308” is printed next to the door. The property to be

searched includes any locked or closed closets, crawl spaces, safes, file cabinets, and stationary

or moveable containers therein.
    Case 1:20-mj-01067-PK Document 1 Filed 11/07/20 Page 9 of 9 PageID #: 9




                                        ATTACHMENT B

                                       Property to be seized


               1.      Any items, contraband, fruits and instrumentalities related to distributing,

dispensing, or possessing with the intent to distribute controlled substances, in violation of Title

18, United States Code, Section 1951(a) (Hobbs Act robbery) and Title 18, United States Code,

Section 924(c) (brandishing a firearm in furtherance of a crime of violence, to wit robbery) (the

“Specified Federal Offenses”), those violations involving MELCHIOR BAPTISTE and relating

to the occupancy and/or ownership of the PREMISES including the following:


               a. Firearms, United States Currency, and Rolex Watch;
               b. books, records, receipts, notes, ledgers, letters, and other papers relating to the
                  commission of robberies and the purchase and/or ownership of firearms;
               c. clothes and/or other items taken, worn or carried during the commission of the
                  Specified Federal Offenses;
               d. cellular telephones taken, used and/or carried during the commission of the
                  Specified Federal Offenses;
               e. identification evidence and/or indicia, such as cell phones with particular
                  numbers, mail, deeds, leases, rental agreements, photographs, bills, and
                  identification documents, that tend to identify the person in residence,
                  occupancy, control, or ownership of the PREMISES.
